DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Thomas F Lebens on 03/11/2021.
The application has been amended as follows: 
Claims 1, 9 – 16 have been amended as follows:
In claim 1, line 2, “a processor” has been replaced by-at least a processor-.
In claim 1, lines 3, 7, “the processor” has been replaced by –the at least processor-.
In claim 9, line 12, “a plurality of camera functions” has been replaced by - a plurality of functions-.
10. The method for operating the speaker-dependent voice-activated system of claim 9 function module further comprising a user interface.

11. The method for operating the speaker-dependent voice-activated system of claim 10 


12. The method for operating the speaker-dependent voice-activated system of claim 11 

13. The method for operating the speaker-dependent voice-activated system of claim 11 

14The method for operating the speaker-dependent voice-activated system of claim 10, wherein upon receiving the unmatched keyword indication the function module indicates to the user, via the user interface, that the first voice input did not include one function keyword.

15.    The method for operating the speaker-dependent voice-activated system of claim 14, wherein the indication to the user includes requesting another voice input.

The method for operating the speaker-dependent voice-activated system of claim 14, wherein the indication to the user includes displaying that the voice input was not recognized.

Allowable Subject Matter
Claims1 – 16 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (receiving of a first voice input by a speech recognition module of the system, the speech recognition module configured to analyze and store voice characteristics, receive voice input, and determine, using previously stored voice characteristics, whether received voice input is from an authorized user and whether the received voice input includes at least one function keyword; determining whether the first input is from the authorized user; upon determining that the first voice input is not from the authorized user, returning to a function module an unauthorized user indication, wherein the function module is coupled to the speech recognition module, and wherein the function module is configured to execute a plurality of camera functions, wherein each of the plurality of functions is associated with a function keyword, and wherein the function module is configured to execute each function in response to user input; upon determining that the first voice input is from the authorized user, returning to the function module an authorized user indication and determining if the first voice input includes one function keyword; upon determining that the first voice input does not match one function keyword, returning to the function module an unmatched keyword indication; upon determining that the first voice input matches one 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658